675 S.E.2d 34 (2009)
In re WILL OF Frances Faison JOHNSON, Deceased.
Appealed by Jeff D. Johnson, III.
No. 96P09.
Supreme Court of North Carolina.
March 9, 2009.
Jeff D. Johnson, III, Pro Se.
Jenna F. Butler, Wilmington, for Mary Lily Johnsons Nuckolls.

ORDER
Upon consideration of the petition filed by Petitioner (Jeff D. Johnson, III) on the 5th day of March 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of March 2009."